INGRAM, Justice.
The plaintiff appeals from a summary judgment in favor of the defendants, Del-champs, Inc., and Gerald Butler (the assistant manager of a Delchamps supermarket), on a false arrest and malicious prosecution claim.
*973A recitation of all the facts in this case would have no precedential value. Suffice it to say that we have reviewed the briefs of the parties, as well as the record, and that we find no merit in the issue raised by the appellant. This case is due to be affirmed, on the authority of Whitlow v. Bruno’s, Inc., 567 So.2d 1235 (Ala.1990); Cutts v. American United Life Ins. Co., 505 So.2d 1211 (Ala.1987).
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.